Citation Nr: 1200991	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to an initial disability rating higher than 10 percent gastroesophageal reflux disease (GERD) with left epigastric pain.

3.  Entitlement to an effective date, prior to December 28, 2004, for a grant of service connection for GERD with left epigastric pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a hearing held in August 2011.  A transcript of the hearing is associated with the claims folder.  

The claims for service connection for a bilateral foot disorder and entitlement to a rating greater than 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was finally denied by a June 1992 RO rating decision with notice sent to the last known address of record on June 18, 1992.

2.  After this June 1992 rating decision, the Veteran next filed an application to reopen a claim for entitlement to service connection for GERD on December 28, 2004; no prior communications were received before this date reflecting an intention to reopen the prior final denial.
CONCLUSION OF LAW

The criteria for an effective date prior to December 28, 2004, for a grant of entitlement to service connection for GERD, have not been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for GERD was received in December 2004.  Prior to adjudicating the service connection claim unfavorably in August 2006, a duty to assist letter addressing the service connection claim was sent in February 2006.  After the Veteran initiated appeal of the denial in March 2007, the RO granted service connection for the GERD in May 2008, effective December 28, 2004.  Following the Veteran's July 2008 initiation of an appeal of the effective date assigned, the RO sent a duty to assist letter in July 2009 that addressed the effective date matter.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient; VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.)  Therefore, no further notice is needed; however she did receive such notice as noted above. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The earlier effective date of award claim on appeal is limited to the evidence of record at the time of the June 1992 decision and thereafter.  Notably, the RO has obtained VA clinical records for the time period between 1992 and 1994.  There is no relevant evidentiary development remaining on this claim, which essentially involves an issue of law and not fact.  As such, there is no further assistance required on this claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication, was written. When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).

The Veteran alleges that the effective date of entitlement to service connection for GERD should date back to an original claim filed in December 1991.

Briefly summarized, service connection was previously denied for a gastrointestinal disorder, classified as gastroesophageal reflux and epigastric pain, by a June 1992 RO rating decision.  By letter dated June 18, 1992, the RO sent the Veteran notice of this decision and her appellate rights.  This letter was sent to the address of record reported by the Veteran on her VA Form 526 filed in December 1991.  

The record does not reflect that the Veteran filed a notice of disagreement, or new and material evidence for consideration, within one year of the June 18, 1992 notice of decision.  That claim, therefore, is final.  38 C.F.R. § 20.302(a) (a notice of disagreement must be filed within one year from the date of mailing of notice of decision by the agency of original jurisdiction.  See also 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim pending at the beginning of the appeal period).

The Veteran testified at her August 2011 hearing that she never got notice of the prior VA denial of service connection for a gastrointestinal disorder.  She indicated that she was living at her mother's house at the time.  She also suggested that some of her records had been merged with those of another person sharing her name.  She thought that maybe the notice went to that person.

A review of the June 18, 1992 notice of decision shows that it was sent to the same address that the Veteran had referenced in her hearing (albeit misspelled on the transcript).  The validity of this address is also established by her reporting to a VA examination in February 1992 with a notice letter sent to same address of record.  On her VA Form 21-2545 (Report of Medical Examination for Disability Evaluation) in February 1992, the Veteran again reported this same address.

Quite simply, the June 18, 1992 RO notice of decision was sent to the address of record provided by the Veteran herself.  There is no showing on this record that, prior to June 18, 1992, the Veteran reported a different address of record.  Absent any evidence of irregularity, the Board finds that the Veteran in fact received proper notice of the June 1992 decision.  See Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007) (a properly directed letter is presumed to have reached its destination at the regular time, and was received by the person to whom it was addressed).

Accordingly, this prior unappealed rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  Absent a finding of CUE in a prior final decision, which has not been alleged by the Veteran, the effective date assigned can be no earlier than the date of the application to reopen.  

Subsequent to this June 1992 rating decision, there are no formal or informal communications from the Veteran which can be reasonably construed as an application to reopen the GERD claim prior to the December 28, 2004 application to reopen, which forms the basis for the effective date of award in this case.

In sum, an effective date prior to December 28, 2004 for the grant of service connection for GERD is not shown to be warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.

ORDER

An effective date prior to December 28, 2004 for the grant of service connection for GERD is denied.


REMAND

The RO has determined that the new and material standard applies to a claim of entitlement to service connection for bilateral foot disorder due to a prior final decision in June 2005.  In that decision, the RO denied a claim of service connection for bilateral foot disability on the basis of no current disability being shown.  

In October 2005, the Veteran submitted a statement requesting "reconsideration" of this claim noting a history of inservice injury, chronic foot pain and a history of foot surgery.  As this information was not previously provided, and was submitted within one year of the June 2005 decision, the Board finds that the June 2005 decision did not become final as new and material evidence directed to the prior basis for denial had been submitted to warrant a reconsideration of the claim.  38 C.F.R. § 3.156(b).

With regard to the bilateral foot disability claim, the Board notes there is some conflicting evidence as to whether the Veteran has a foot disorder that is related to service.  The VA examination of July 2010 provided an unfavorable opinion, in which her current foot problems were attributed to her poor choice of shoe wear, rather than service.  In contrast, a questionnaire filled out by the Veteran's primary care physician stated that she has foot pain that is more likely than not related to service.  This questionnaire did not identify the underlying disability causing the foot pain.  

Notably, the nature of the Veteran's foot surgery in 1996 is unclear as the surgery records have not been obtained.  The Veteran's December 2004 VA Form 21-526 listed Dr. R.L. of Memorial Hospital Systems as treating these disorders.  On remand, the RO should attempt to obtain these private medical records and, upon the most complete record possible, obtain a clarifying medical opinion as to the nature and etiology of the Veteran's bilateral foot disability.  

The Board next notes that the Veteran has been diagnosed with iron deficiency anemia.  Work-ups in the clinical setting appear to associate her anemia to either heavy menstrual periods or an hyperplastic polyp shown by colonoscopy in December 2009.  A VA examiner in July 2010, however, vaguely stated that hiatal hernia/GERD can cause bleeding and iron deficiency anemia.  The Board requires clarifying medical opinion on this matter.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining records from Dr. R.L. of Memorial Hospital Systems regarding her reported foot surgeries in 1996.  See VA Form 21-526 received in December 2004.

2.  Obtain clinical records of the Veteran's treatment for GERD and bilateral foot disability at the Houston VAMC since June 2010.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of her claimed bilateral foot disorder(s).  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  Following examination and review of the claims folder, the examiner should address the following:

	a) identify all current disorders of the feet; and 

	b) for each disorder, provide opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that such disability began in service or was the result of trauma sustained in service?  

The history of the foot injuries and problems documented in the service treatment records, plus the lay history provided by Veteran in regards to her symptoms should be considered, the conflicting opinions as to the nature and etiology of her foot complaints, and the 1996 surgical reports (if associated with the claims folder).  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

4.  Additionally, schedule the Veteran for appropriate examination to determine the nature and etiology of her service-connected GERD disability.  All indicated tests should be conducted.  Following review of the claims folder, the examiner is requested to provide findings on the following:

	a) obtain a history from the Veteran regarding her subjective GERD complaints; and

   b) identify all impairments of health caused by service-connected GERD, to include whether the currently diagnosed iron deficiency anemia is attributable to GERD disability.
   
5.  After completion of the above, the readjudicate the Veteran's claims.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case, and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in adverse consequences.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


